DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 (and dependent claims 12-20 dependent thereon), lines 10-11, the limitation “and the second substrate and being bonded to the first bonding dielectric layer” is unclear.  It is not clear because Fig. 11 shows the second bonding dielectric layer 220 being bonded to the first bonding dielectric layer 120, but none of the figures show “the second substrate and being bonded to the first bonding dielectric layer”.
For the examination purpose, it is assumed that the second bonding dielectric layer being bonded to the first bonding dielectric layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-12, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki et al (US 2013/0285253).
Regarding claim 1, Aoki (Fig. 1) discloses a semiconductor structure, comprising: a substrate (Sa, 100a, 200a); an insulating layer 300a ([0100) on the substrate; a barrier layer 400a (i.e., insulating film, [0101]) on the insulating layer; a bonding dielectric layer 500a on the barrier layer; and a bonding pad BPa extending through the bonding dielectric layer, the barrier layer and the insulating layer and having a top surface exposed from the bonding dielectric layer 500a for bonding to another bonding pad BPb of another semiconductor structure, wherein the bonding pad BPa comprises a conductive material 700a and a liner 600a lining the conductive material, and the liner on a bottom surface of the conductive material directly contacts the substrate (directly contact to 200a of substrate).
Regarding claims 2-3, Aoki (Fig. 1) further discloses: the substrate further comprises a conductive structure 200a, wherein the liner 600a on the bottom surface of the bonding pad directly contacts a top surface of the conductive structure 200a; and a thickness of the bonding dielectric layer 500a on the barrier layer is smaller than the insulating layer 300a under the barrier layer.
Regarding claim 11, Aoki (Fig. 1) discloses a bonded semiconductor structure, comprising: a first substrate (Sa, 100a, 200a) and a second substrate (Sb, 100b, 200b) disposed on the first substrate; a first insulating layer 300a and a first bonding dielectric layer 500a between the first substrate and the second substrate; a first barrier layer 400a (i.e., insulating film, [0101]) between the first insulating layer and the first bonding dielectric layer; a first bonding pad BPa extending through the first bonding dielectric layer, the first barrier layer and the first insulating layer, wherein the first bonding pad BPa comprises a first conductive material 700a and a first liner 600a lining the first conductive material, and the first liner 600a on a bottom surface of the first conductive material directly contacts the first substrate (directly contact to 200a of the substrate); a second bonding dielectric layer 500b between the first bonding dielectric layer and the second substrate and being bonded to the first bonding dielectric layer 500a; and a second bonding pad BPb in the second bonding dielectric layer and being bonded to the first bonding pad.
Regarding claims 12, 17 and 18, Aoki (Fig. 1) further discloses: the first substrate further comprises a first conductive structure 200a, wherein the first liner 600a on the bottom surface of the first bonding pad directly contacts a top surface of the first conductive structure 200a, a second insulating layer 300b between the second bonding dielectric layer 500b and the second substrate; a second barrier layer 400b between the second insulating layer 300b and the second bonding dielectric layer 500b, and a second conductive structure 200b formed in the second substrate and connected to the second bonding pad BPb, wherein a second liner 600b on a surface of the second bonding pad directly contacts the second substrate (directly contact to 200b of the substrate); and a thickness of the first bonding dielectric layer 500a on the first barrier layer is smaller than a thickness of the first insulating layer 300a under the first barrier layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Kagawa et al (US 2014/0362267).
Regarding claim 1, Shimayama (Figs. 9A-9L, especially 9L) discloses a semiconductor structure, comprising: a substrate (101, 102, 103); an insulating layer 108A on the substrate; a barrier layer 109B (i.e., insulating film, [0116]) on the insulating layer; a bonding dielectric layer 201 on the barrier layer; and a bonding pad (303, 304)/(307, 308) extending through the bonding dielectric layer, the barrier layer and the insulating layer and having a top surface exposed from the bonding dielectric layer wherein the bonding pad comprises a conductive material and a liner 305 lining the conductive material, and the liner 305 on a bottom surface of the conductive material directly contacts the substrate (directly contact to 106 of the substrate).
Shimayama does not disclose the bonding pad bonding to another bonding pad of another semiconductor structure.
However, Kagawa (Figs. 5A-5B) teaches a semiconductor structure comprising a bonding pad 67 bonding to another bonding pad 33 of another semiconductor structure.  Accordingly, it would have been obvious to modify the device of Shimayama by bonding the bonding pad of the semiconductor structure to another bonding pad of another semiconductor structure because as is well known, such bonding would provide the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components.
Regarding claims 2-6 and 9-10, Shimayama (Fig. 9L) further discloses: the substrate further comprises a conductive structure 106, wherein the liner 305 on the bottom surface of the bonding pad directly contacts a top surface of the conductive structure 106; a thickness of the bonding dielectric layer 201 on the barrier layer is smaller than the insulating layer 108A under the barrier layer; the liner 305 on a sidewall of the bonding pad directly contacts the insulating layer, the bonding dielectric layer and the barrier layer; the bonding dielectric layer 201 comprises silicon oxide (SiO2) ([0117]); the barrier layer 109B comprises a carbon-containing dielectric (corresponding to layer 13 in Fig. 3D, [0043]) ; an etching stop layer 107 intervening between the substrate and the insulating layer, wherein the bottom surface of the bonding pad is flush with a bottom surface of the etching stop layer 107; and the etching stop layer comprises silicon carbide (SiC) ([0115]).
Regarding claim 7, Shimayama discloses the liner 305 comprises tantalum ([0151], but does not disclose the liner comprises titanium.
However, Kagawa further teaches the known feature of using tantalum or titanium as a material for the barrier metal layer ([0501]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been obvious to use either tantalum or titanium as a material for the liner of Shimayama because of their equivalence for their use in the semiconductor art as the barrier refractory metals and the selection of any of these known equivalents to be used as a barrier diffusion material for the liner of Shimayama would be within the level of ordinary skill in the art. 
Regarding claim 8, Kagawa (Figs. 5A-5B) further teaches the bonding dielectric layer 69 or 35 comprises silicon oxynitride ([0096] and [0112]).
Claims 11-13 and  15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Aoki et al (US 2013/0285253).
Regarding claim 11, Shimayama (Figs. 9A-9L, especially 9L) discloses a bonded semiconductor structure, comprising: a first substrate (101, 102, 103); a first insulating layer 108A and a first bonding dielectric layer 201 on the first substrate; a first barrier layer 109B (i.e., insulating film, [0117]) between the first insulating layer and the first bonding dielectric layer; a first bonding pad (303, 304)/(307, 308) extending through the first bonding dielectric layer, the first barrier layer and the first insulating layer, wherein the first bonding pad comprises a first conductive material and a first liner 305 lining the first conductive material, and the first liner 305 on a bottom surface of the first conductive material directly contacts the first substrate (directly contact to 106 of the substrate).
Shimayama does not disclose a second semiconductor structure comprising  a stack including: a second substrate, a second bonding dielectric layer, and a second bonding pad in the second bonding dielectric layer and being bonded to the first bonding pad as claimed.
However, Aoki (Figs. 9-10) teaches a bonded semiconductor structure comprising: a second semiconductor structure which has a similar structure as the first semiconductor structure, the second semiconductor structure including a stack comprising: a second substrate Sb disposed on a first substrate Sa, a second bonding dielectric layer 500b between a first bonding dielectric layer 500a and the second bonding dielectric layer 500b (assumed in 112, 2nd rejection above) and being bonded to the first bonding dielectric layer 500a, and a second bonding pad BPb in the second bonding dielectric layer and being bonded to the first bonding pad BPa.
Accordingly, it would have been obvious to modify the device of Shimayama by including a second semiconductor structure having similar structure as the first semiconductor structure, and bonding the second semiconductor structure to the first semiconductor structure by bonding the second bonding dielectric layer to the first bonding dielectric layer and the second bonding pad to the first bonding pad because as is well known, such bonding would provide the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components.
Regarding claim 17, Shimayama (Fig. 9L) further discloses the second semiconductor structure (as modified by Aoki’s Fig. 10) including: a second insulating layer 108A between the second bonding dielectric layer 201 and the second substrate; a second barrier layer 109B between the second insulating layer and the second bonding dielectric layer; and a second conductive structure 106 formed in the second substrate and connected to the second bonding pad, wherein a second liner 305 on a surface of the second bonding pad directly contacts the second substrate (directly contact to 106 of the substrate).
Regarding claims 12-13, 15-16 and 18-20, Shimayama (Figs. 9A-9L) further discloses: the first substrate further comprises a first conductive structure 106, wherein the first liner 305 on the bottom surface of the first bonding pad directly contacts a top surface of the first conductive structure; the first bonding dielectric layer and the second bonding dielectric layer 201 comprises silicon oxide ([0117]); the first insulating layer 108A (corresponding to 12A in Fig. 3D) comprises silicon oxide ([0043]); an etching stop layer 107 intervening between the first substrate and the first insulating layer, wherein the bottom surface of the first bonding pad is flush with a bottom surface of the etching stop layer; a thickness of the first bonding dielectric layer 201 on the first barrier layer is smaller than a thickness of the first insulating layer 108A under the first barrier layer; the first liner 305 on a sidewall of the first bonding pad directly contacts the first insulating layer, the first bonding dielectric layer and the first barrier layer; and the first barrier layer 109B (corresponding to 13 in in Fig. 3D) comprises a carbon-containing dielectric ([0043]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al and Aoki et al as applied to claim 11 above, and further in view of Shim (US 2007/0093048).

Shimayama discloses the first insulating layer 108A comprises a low dielectric constant material (i.e., porous), but does not disclose the first insulating layer comprises undoped silicate glass (USG).
However, Shim (Fig. 1E) teaches a semiconductor device comprising a contact structure including an insulating layer 13 comprising a low dielectric constant material of undoped silicate glass (USG) ([0013]) for minimizing parasitic capacitance ([0014]). Accordingly, it would have been obvious to use porous dielectric material or USG material as a material for the first insulating layer of Shimayama because of their equivalence for their use in the semiconductor art as low dielectric constant materials and the selection of any of these known equivalents to be used as the first insulating layer of Shimayama for minimizing parasitic capacitance would be within the level of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 9,257,399. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent includes all the limitations of the specified claims of the present application.  Moreover, the claims in the instant application are either broader version of the claims in U.S. Patent ‘399 or are obvious variations thereof.  
Regarding independent claim 1, Kuang (claims 7 and 12) claim a semiconductor structure, comprising: an insulating layer on the substrate; a barrier layer on the insulating layer; a bonding dielectric layer on the barrier layer (claim 7, lines 45-51); and a bonding pad extending through the bonding dielectric layer, the barrier layer and the insulating layer and having a top surface exposed from the bonding dielectric layer for bonding to another bonding pad of another semiconductor structure (claim 7, lines 52-57), wherein the bonding pad comprises a conductive material and a liner lining the conductive material, and the liner on a bottom surface of the conductive material directly contacts the substrate (claim 12).
US Patent ‘399 does not claim the semiconductor structure including a substrate.
However, it would have been obvious to form the semiconductor structure including a substrate in order to provide a support substrate for supporting the electronic components within the semiconductor structure.
Regarding independent claim 11, Kuang (claims 7 and 12) claim a bonded semiconductor structure, comprising: a first insulating layer and a first bonding dielectric layer; a first barrier layer between the first insulating layer and the first bonding dielectric layer (claim 7, lines 45-51); a first bonding pad extending through the first bonding dielectric layer, the first barrier layer and the first insulating layer (claim 7, lines 52-53), wherein the first bonding pad comprises a first conductive material and a first liner lining the first conductive material, and the first liner on a bottom surface of the first conductive material directly contacts the first substrate (claim 12); a second bonding dielectric layer between the first bonding dielectric layer and the second substrate and being bonded to the first bonding dielectric layer; and a second bonding pad in the second bonding dielectric layer and being bonded to the first bonding pad (claim 7, lines 54-56).
US Patent ‘399 does not claim the first semiconductor structure including a first substrate, and the second semiconductor structure including a second substrate.
However, it would have been obvious to form the first semiconductor structure including a first substrate, and the second semiconductor structure including a second substrate in order to provide the support substrates for supporting the electronic components within the first and second semiconductor structures.
Regarding dependent claims 2, 4-10, 12-16 and 19-20, claims 7-13 of the US Patent ‘399 are claiming common subject matters as dependent claims 2, 4-10, 12-16 and 19-20 of the present application or are obvious variations thereof.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817